DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Restriction made 24 December 2021 in the reply filed on 16 March 2022 is acknowledged. The Restriction requirement in the Office action dated 24 December 2021 is hereby withdrawn. All of claims 1-28, including previously withdrawn claims 21-25, are examined on the merits in this Office action.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 13-16, and 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0342371 A1 (Leong) in view of US 2018/0106524 A1 (Bates) and US 2019/0008173 A1 (Park).
With respect to claims 1 and 8: Leong discloses a refrigerated display case (temperature-controlled display device 10) comprising: a plurality of sidewalls (the walls in Fig. 1) and one or more doors (“one or more doors for accessing food products or other items stored within temperature-controlled space 12” @ [0044]), the plurality of sidewalls and the one or more doors defining an inner volume of the refrigerated display case (temperature-controlled space 12); a plurality of shelves (shelves 14) positioned within the inner volume of the refrigerated display case, the plurality of shelves fixedly coupled with at least one sidewall of the plurality of sidewalls and are configured to support a 
Leong’s invention is primarily concerned with improving the evaporative condensate dissipation systems of the prior art (Leong [0001]-[0026]). Leong [0001]-[0026] discloses that the temperature-controlled display device is known to be used for displaying fresh food products (e.g., beef, pork, poultry, fish, etc.) in a supermarket or other commercial setting. Leong does not disclose “display lights” and “defrost lights” as claimed.
Bates discloses a refrigerated display case 100 that is analogous to Leong’s display device 10. Bates’ display case 100 includes doors 108 separated by mullions 106. The mullions 106 may include lighting elements (e.g., light emitting diodes, fluorescent light, light strips, etc.) to illuminate products in the display case 100 (Bates [0031]).  

One would be motivated to make such a modification in order to illuminate products in the display device 10, thereby facilitating viewing of the products by customers of the supermarket or other commercial setting. 
Bates’ lighting elements, as added to Leong’s display device 10, are relied upon as the claimed “one or more display lights”. The mullion 106, having the lighting elements thereon, is relied upon as the claimed “lighting structure”. The lighting elements illuminating the products means that the light emitted therefrom is visible (else, there would not be a detectable illumination of the products). This makes obvious “configured to emit light within the visible spectrum” as claimed. The positioning of the mullions 106 and shelves in Bates’ disclosure meets “oriented towards the corresponding shelf of the plurality of shelves” as claimed. 
Park discloses a meat-aging refrigerator that irradiates meat with LEDs of desired wavelength(s), so as to age the meat according to a given meat-aging recipe and starting state of the meat ([0063]-[0086]). Initially, the meat may be frozen ([0085]). A processor 140 controls the illumination unit 120 to emit desired wavelengths of light for different lengths of time ([0087]-[0100]). Park discloses the LEDs emitting infrared and/or ultraviolet light of specific wavelengths ([0080]). The illumination unit 120 may additionally be used to sterilize the meat ([0101]-[0102]). Park [0015], [0023], [0094], [0142], and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leong’s temperature-controlled display device 10 by adding Park’s meat-aging lights, controls, etc. thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide a single apparatus that combines the meat-aging features of Park’s invention with the improved evaporative condensate dissipation system of Leong’s invention and the lighting elements of Bates’ invention. 
One would desire to have both Bates’ lighting elements and Park’s meat-aging LEDs in a single apparatus because they serve distinct purposes (lighting products and aging meat). This allows the apparatus to both age meat in a controlled manner (using Park’s LEDs), and illuminate the meat for sale (using Bates’ lighting elements).
One of ordinary skill in the art would find obvious that having a meat-aging refrigerator like Park’s with the improved evaporative condensate dissipation system of Leong and the lighting elements of Bates is a desirable combination of features to provide in a single apparatus.
In the combination, it is obvious to add Park’s meat-aging LEDs to the mullion 106 that have Bates’ lighting elements thereon. Having both types of lights mounted to the mullion 106 makes wiring easy. Further, that location directs the light from both types of lights towards the products in the display device 10. 

Park [0080] discloses the meat-aging LEDs emitting ultraviolet and/or infrared light. Because Park’s LEDs emit the same types of light (ultraviolet and/or infrared) as the Applicant’s disclosed defrost lights 402, and the Applicant discloses those types of light are outside the visible spectrum, it is obvious for Park’s meat-again LEDs to meet “configured to emit light outside of a visible spectrum” as claimed. 
Park [0085] discloses the meat may be frozen. Park [0015], [0023], [0094], [0142], and [0201] disclose that the refrigerator keeps track of the amount of time since the frozen meat is defrosted (brought to an above-freezing temperature). Park’s lights are what control the aging process ([0063]-[0086]). 
Park [0003]-[0004] teach that frost forms on a cooling element when moisture in the ambient air condenses on a frozen cooling element. If a frozen piece of meat is placed in Park’s refrigerator, by opening the door thereof, or if the door of Park’s refrigerator is opened while a frozen piece of meat is stored therein, moisture from the ambient air may condense on the frozen piece of meat and form frost in the same way as the frozen cooling element. Frost may form on the surface of frozen meat during the process of putting the frozen piece of meat in the refrigerator, because the frozen piece of meat moves through ambient air that has moisture in it. 
In the combination, Park’s disclosure of defrosting frozen meat using the LEDs and being able to keep track of how long the meat is defrosted makes obvious “configured to emit radiative heating to melt frost from, or defrost, a surface of the product” as recited in 
Regarding the claim recitations to the controller being operably coupled with the cooling system, the cooling coil defrost system, the one or more display lights, and the one or more product defrost lights/devices - Leong [0047]-[0048] discloses refrigeration system 20 includes a controller. 
In the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the controller Leong discloses is a component of the refrigeration system 20 to also control the defrosting components disclosed in Leong [0046], Bates’ lighting elements, and Park’s illumination unit, so that all the components of the refrigerator operate to age and display the meat in a controlled, intended manner. 
In that Park is concerned with controlling a multitude of parameters of the refrigerator’s environment, so as to age the meat in a controlled manner, it is obvious to connect Leong’s controller to the refrigeration system 20, the components that defrost the cooling element 22 of the refrigeration system 20, the product display lights, and the lights that age the meat. This enables all of the components to work together to provide a desired meat-aging environment. 
With respect to claims 2 and 9: See Park [0080] for the LEDs emitting infrared light.
With respect to claims 3 and 10: See Park [0080] for the LEDs emitting ultraviolet light.
With respect to claims 5 and 13: The rejections of claims 1 and 8 set forth the obviousness of the controller connected to the refrigeration system 20, the defrosting components disclosed in Leong [0046], Bates’ lighting elements, and Park’s illumination unit. 
Leong [0045] discloses the refrigeration system 20 in a cooling mode of operation. The period(s) of time that Leong’s refrigeration system 20 is in the cooling mode of operation make(s) obvious the claimed “cooling interval”. 
Leong [0046] discloses the refrigeration system 20 in a defrost mode to melt frost and/or ice from the cooling element 22 of the refrigeration system. The period(s) of time that Leong’s refrigeration system 20 is in the defrost mode make(s) obvious the claimed “defrost interval”.
Park, throughout the disclosure, discloses the lights being on for specific amounts of time. E.G., see Park [0099]-[0100]. The period(s) of time that Park’s lights are turned on make(s) obvious the claimed “product defrost interval”.
With respect to claims 6 and 14: In the combination, Park’s lights necessarily are operated before, simultaneously with, or after the defrosting of the cooling element 22 of refrigeration system 20. In that the defrosting of cooling element 22 involves heating thereof (see Leong [0046]), it is obvious to delay the start of a meat-aging process that uses Park’s lights until the defrosting of cooling element 22 is completed. This ensures that the cooling element 22 and refrigeration system 20 are available to control the meat-
With respect to claims 7 and 15: Bates’ mullion 106, as added to Leong’s invention, meets “a mullion” as claimed. 
With respect to claim 16: By making the same combinations/modifications as in the rejections above, Leong in view of Bates and Park makes obvious a method for defrosting products (meat) of a refrigerated display case (Leong’s temperature-controlled display device 10), the method comprising: operating a cooling system (Leong’s refrigeration system 10) to provide cooling to an inner volume of the refrigerated display case (Leong’s temperature-controlled space 12) over a cooling interval (the “cooling mode of operation” in Leong [0045]); operating a cooling coil defrost system to provide defrost heating to a cooling coil of the cooling system over a defrost interval (the “defrost mode” in Leong [0046]); operating one or more product defrost lights (Park’s illumination unit) to emit light outside of a visible spectrum (infrared and/or ultraviolet) to provide product defrost energy (light) to a surface of a product in the refrigerated display case to melt frost from, or defrost, the surface of the product (using Park’s LEDs to age a piece of meat that is initially frozen and has frost thereon, and subsequently brought to an above-freezing temperature); and operating one or more display lights (Bates’ lighting elements) separate from the one or more product defrost lights and integrated into a lighting structure (mullion 106) that comprises the one or more product defrost lights and oriented towards the corresponding shelf of the plurality of shelves to emit light within the visible spectrum towards the corresponding shelf (to illuminate the products).
With respect to claim 18: In the combination, Park’s lights necessarily are operated before, simultaneously with, or after the defrosting of the cooling element 22 of refrigeration system 20. In that the defrosting of cooling element 22 involves heating thereof (see Leong [0046]), it is obvious to delay the start of a meat-aging process that uses Park’s lights until the defrosting of cooling element 22 is completed and a wait time has elapsed. This ensures that the cooling element 22 and refrigeration system 20 are available to control the meat-aging environment, and enables the refrigeration system 20 to remove any residual heat from the defrosting operation. This makes obvious the claim as written. 
With respect to claim 19: See Park [0080] for the LEDs emitting ultraviolet light.
With respect to claim 20: See Park [0080] for the LEDs emitting infrared light.
With respect to claim 21: Leong does not disclose lateral flow barriers. However, Bates discloses lateral flow barriers 110 that are configured to control the air flow within a display case 100, in particular the lateral flow of air (Bates [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Bates’ lateral flow barriers 110 inside Leong’s case 10, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to control air flow within Leong’s case 10 in a similar manner as in Bates’ invention. 
Bates’ barriers 110, as added to Leong’s case 10, meet “a plurality of lateral flow barriers” as claimed. 
With respect to claim 22: Bates [0024] describes the barriers 110 aligned with mullions 106. One mullion 106 may have multiple barriers 110 thereon. In the combination, it is obvious to align barriers 110 with the mullion 106 added to Leong’s case 10. 
With respect to claims 23-24: Bates [0025] states:
According to an exemplary embodiment, in refrigerated display case 100, each door 108 is coupled to one mullion 106 as a hinge point and one mullion 106 as a sealing surface. At least one mullion 106 is coupled to lateral flow barrier 110 to at least partially define an first sub-compartment for at least one door 108 and at least one second sub-compartment for the at least one door 108. Lateral flow barriers 110 are configured to impede the flow of refrigerated air from within the at least one second sub-compartment into the first sub-compartment when the at least one door 108 is opened. Further, lateral flow barriers 110 are configured to impede ambient air from entering the at least one second sub-compartment when the at least one door 108 is opened.

In the combination, Bates [0025] makes obvious the claims as written.
With respect to claim 25: See Bates [0015] for the ambient air being warm and/or moist.
With respect to claim 26: In the combination, the process of defrosting a frozen piece of meat using the LEDs, as controlled by the controller, makes obvious the claim as written. The claimed “operations” include turning on and/or off the LEDs as needed. 
With respect to claim 27: Park, throughout the disclosure, discloses the lights being on for specific amounts of time. E.G., see Park [0099]-[0100]. The period(s) of time that Park’s lights are turned on make(s) obvious the claimed “predetermined amount of time”.
With respect to claim 28: Park [0085] and [0100] disclose emitting green light for a period of 30 minutes. Park [0128] and [0131] disclose turning sterilization LEDs on and off for predetermined amount of times. Park [0111] discloses photographing meat at predetermined intervals of ten minutes, thirty minutes, one hour, etc. The time interval may be set by a user. Throughout the disclosure, Park teaches detecting a current state of the meat, and controlling the operation of the LEDs in order to bring the meat from the current state to a desired final state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the LEDs on for a maximum predetermined period of 5, 10, or 15 minutes, in order to bring a piece of meat from the current state thereof to a desired final state. For example, if the meat is close to the desired final state, but not quite there, it is obvious to turn the lights on for 5, 10, or 15 minutes to thereby bring the meat to (or closer to) the desired final state. 

Claims 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0342371 A1 (Leong) in view of US 2018/0106524 A1 (Bates) and US 2019/0008173 A1 (Park) as applied to claims 1, 8, and 16 above, and further in view of US 6,477,853 (Khorram) and US 2006/0237427 A1 (Logan).
With respect to claims 4, 12, and 17: Leong, as modified, fails to meet the claimed door lock.
Khorram discloses operating UV lights inside a refrigerator only when the door is closed, as sensed by a door switch. Khorram discloses the use of a time delay after the door is closed, before turning on the UV lights.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leong’s invention with Logan’s door lock, and to lock the doors before Park’s illumination unit 120 is activated, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification in order to ensure the chamber is closed before beginning the meat-aging process. Further, the modification ensures the door remains closed for the duration of the meat-aging process, thereby preventing a user from inadvertently interrupting a meat-aging process.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0342371 A1 (Leong) in view of US 2018/0106524 A1 (Bates) and US 2019/0008173 A1 (Park) as applied to claim 8 above, and further in view of US 2020/003486 A1 (Kim).
With respect to claim 11: Park uses LEDs to emit light at specific wavelengths, so as to control the meat-aging process. The LEDs are disclosed as emitting ultraviolet and/or infrared light, which does not meet “ultrasonic devices configured to emit ultrasonic energy” as claimed. 
Kim discloses the use of a vibration module 563 to both generate sound inside a storage space (for a user to hear), and to defrost the inner surfaces of the storage space 560. See Fig. 8 and [0141]-[0150].

One would be motivated to make such a modification in order to provide sound feedback for a user and to defrost the inner surfaces of Leong’s space 12 - in a similar manner as Kim’s invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,203,145 B2 in view of US 2015/0342371 A1 (Leong), US 2018/0106524 A1 (Bates), and US 2019/0008173 A1 (Park).
With respect to claims 21-25: As set forth in the rejections above, Leong in view of Bates and Park makes obvious claim 1. Claims 21-25 of this application depend from claim 1. Patented claims 1-9 of US 10,203,145 B2 meet the limitations of claims 21-25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the patented lateral flow barriers in US 10,203,145 B2 
One would be motivated to add the patented barriers to the combination of prior art in order to control air flow and reduce unwanted frost formation, in the similar way as in the patented invention.
Response to Arguments
The new grounds of rejection made above in this Office action are necessitated by the amendments dated 16 March 2022. The new grounds of rejection above render moot the Applicant’s arguments dated 16 March 2022, because those remarks are drawn to grounds of rejection which are no longer relied upon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637